Title: From Benjamin Franklin to John Adams, 15 November 1784
From: Franklin, Benjamin
To: Adams, John


				
					Passy, Nov. 15. 84—
				
				Mr Franklin presents his respectful Compliments to Mr Adams, and encloses a Paper left with him by the Secretary of the Portuguese Ambassador last Night, being an Extract of a Letter from the First Minister of that Court. No Notice is taken in it of the preceding Plan of a Treaty, and Mr. F. mentions for Consideration, whether it would not be right to send a Copy of the new Plan immediately to that Ambassador.
				There will be no Court at Versailles to-morrow.
			